DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/26/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 3-4 are pending (claim set as filed on 05/26/2021).

Priority
	This application is a 371 of PCT/IB16/55054 which is a CON of application no. 14/836,615 (now abandoned) filed on 08/26/2015.

Withdrawal of Rejections
The response and amendments filed on 05/26/2021 are acknowledged. Any previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the 
Briefly, claim 1’s amended [negative] limitation of “does not contain Ti and/or V” necessitated the withdrawal of the previous prior art combination of Liu in view of Martinez because the primary reference of Liu is directed to biodesulfurization of vanadium-bearing titanomagnetite concentrates. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §112, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	Claim 1 was amended to recite “wherein the chemical composition of the iron concentrate ore comprises about 28.39-40.70% Fe and about 1.096-0.95% S” and therefore, is rejected as being new matter because the specification does not have written descriptive support 
	Additionally, claim 1 was also amended to recite “does not contain Ti and/or V” and therefore, this newly added negative limitation is considered as new matter. The MPEP at 2173.05(i) states that: “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims”. The insertion of the phrase “does not contain Ti and/or V” introduces a new concept into the claims since the specification fails to provide a positive recitation of titanium and/or vanadium. The mere absence of a positive recitation is not basis for an exclusion. The express exclusion of certain elements implies the permissible inclusion of all other elements not so expressly excluded. Hence, this illustrates that such negative limitations do, in fact, introduce new concepts. Applicant is hereby notified that the recitation of insertion of the phrase “does not contain Ti and/or V” in claim 1 has necessitated the removal of the art rejection. However, removal of said phrase may result in the reinstatement of the prior rejections.
Claims 3-4 are rejected because they are dependent claims that do not overcome the deficiencies of the rejected claim from which they depend.



Notice of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Ohata (US Patent no. 8,372,628 B2) is related to an isolated chemolithotrophic bacterium belonging to species Acidithiobacillus thiooxidans named Licanantay with number DSM 17318, and its use in pure form or in mixtures that contains it for bioleaching processes of minerals or sulfured metallic species concentrates (see abstract & col. 1, lines 11-21). Ohata teaches the use of the sulfur-oxidizing mesophilic bacteria in bioleaching processes where removal of elemental sulfur acting as leaching inhibitor is carried out (see col. 1, lines 22-30). The bioleaching process in which the present invention can be implemented is not to be applied only to a sequential leaching process, but also is applicable to a stirred batch reactor bioleaching process and to a bioleach deposit of particulate material, such as bioleaching in pools, tanks and reactors, piles, heaps, washing dams or other in-situ operations (see col. 3, lines 59-65). Ohata teaches process is carried out aerobically, preferably in a pH range between 1.0 and 1.8 (see col. 3, lines 1-4, and col. 4, lines 1-2). The amount of sulfur oxidizing mesophilic bacteria added to the bioleaching process is not restricted, but generally a concentration of bacteria between 106 and 109 cell/ml in the leaching solution is preferred (see col. 4, lines 2-5). However, Ohata does not teach: “without potassium addition” as required by claim 1’s limitation because Ohata’s samples were enriched in stirred flasks with 9KS liquid culture medium (3.0 g/L (NH4)2SO4, 0.5 g/L K2HPO4, 0.5 g/L MgSO4x7H2O, 0.1 g/L KCl and 0.1 g/L Ca(NO3)2, 1% elemental sulfur or other reduced sulfur compound), and then pure strains present in the samples were isolated (see col. 5, lines 1-8). 


Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653